Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-6, 8-15, 17, 18 and 20-23 are pending.
Claims 6, 7, 15, 16 and 19 are cancelled.
Claims 21-23 are new.
Claims 1, 10 and 17 are independent claims.
Claims 1, 3 ,8, 10-14 and 17 are currently amended.

Allowable Subject Matter
Claims 1-6, 8-15, 17, 18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 17, the prior art fails to anticipate or make obvious the claims as a whole.
Quoc Khanh Dang, “Sensor Saturation Compensated Smoothing Algorithm for Inertial Sensor Based Motion Tracking”, 2014 (hereinafter Dang) teaches a monitoring system for data collection in an industrial environment, the monitoring system comprising:
a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to at least one of a plurality of input sensors (Dang teaches the use of IMU’s with accelerometers ;
a data storage circuit structured to store sensor specifications, anticipated state information and detected values (Dang teaches that each sensor has its own range of measurement and this is used to determine when saturation/overload occurs, pg. 8173 starting section 4 through pg. 8174 formula 16 which inherently stores the saturation/overload data in the form of the coefficients in the analysis.);
a signal evaluation circuit comprising: an overload identification circuit structured to determine a sensor overload status of at least one sensor of the plurality of input sensors in response to the plurality of detection values and at least one of an anticipated state information or a sensor specification (the determination of the saturation/overload level in Fig. 2);
a sensor fault detection circuit structured to determine at least one of a sensor fault status or a sensor validity status of at least one sensor in response to the plurality of detection values and at least one of the anticipated state information or the sensor specification (the determination of a δ which determines a sensor compensation value when saturation/overload occurs, pg. 8174 lines line 6 through eqn. 17);
a response circuit structured to perform at least one operation in response to one of: a sensor overload status, a sensor health status, or a sensor validity status (the replacement of the saturated values with the compensated values using ;

Dang is silent concerning the system further comprising a multiplexer (MUX) circuit.
Games, US 3,731,526, teaches a vibration measuring system using the control lines to control a multiplexer to select sensor inputs (sensors 20, MUX 24, Fig. 1, col 4. Lines 4-9).  The system can either select individual sensors and sweep the frequency response, or increment the frequency being measured as the sensors are then individually polled (col. 6 lines 38-50).  The sensors can also be selected by a timing signal that to relate to the output of a timing device related to a discrete rotation or portion thereof (col. 5 lines 49-55).  Games teaches that the system further utilizes an amplitude phase detection method (Abstract).  The analysis includes in-phase and quadrature mixing of the unknown frequency component of the vibration sensors (col 1 lines 45-48).
a multiplexer (MUX) circuit, wherein the at least one operation comprises at least one of enabling or disabling one or more portions of the multiplexer circuit and altering multiplexer control lines.  The multiplexer 24 of Games performs these actions when individual sensors 22 are selected and their output sent to the analysis circuitry e.g. 28, 30, 40, 44 and 49, FIG. 1.

However the prior fails to teach or make obvious the limitations of claims 1 and 17 wherein, use of the multiplexer to enable or disable processing of the detection 
Thus independent claims 1 and 17 are allowed.  Dependent claims 1-5, 8, 9, 17, 18 and 20-23 are also allowed.

Regarding claim 10, the prior art fails to anticipate or make obvious the claims as a whole.
Dang teaches a system for data collection, processing, and component analysis in an industrial environment comprising:
a plurality of monitoring devices, each monitoring device comprising (Dang teaches the use of IMU’s with accelerometers and gyroscopes, pg. 8168 lines 3-6, pg. 8169 lines 6-8.):
a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to at least one of a plurality of input sensors (the input sensors being either 3-axis/multiple-sensor accelerometers or 3-axis gyroscopes pg. 8169 lines 6-8);
a data storage for storing specifications and an anticipated state information for a plurality of sensor types and buffering the plurality of detection values for a predetermined length of time (Dang teaches that each sensor has its own range of measurement and this is used to determine when saturation/overload occurs, pg. 8173 starting section 4 through pg. 8174 formula 16 which inherently stores the saturation/overload data in the form of the coefficients in the analysis.);
a signal evaluation circuit comprising: an overload identification circuit structured to determine the sensor overload status of at least one sensor in response to the plurality of detection values and at least one of: an anticipated state information or a sensor specification (the determination of the saturation/overload level in Fig. 2);
a sensor fault detection circuit structured to determine one of a sensor fault status and a sensor validity status of at least one sensor of the plurality of input sensors in response to the plurality of detection values and at least one of: the anticipated state information or the sensor specification (the determination of a δ which determines a sensor compensation value when saturation/overload occurs, pg. 8174 lines line 6 through eqn. 17); and
a response circuit structured to perform at least one operation in response to at least one of a sensor overload status, a sensor health status, or a sensor validity status (the replacement of the saturated values with the compensated values using either a direct or geometric form to make the estimation to correct the readings, Sections 4.1 and 4.2);

Dang is silent concerning any communication processes or a server based monitoring application.
Sagar Behere, “A Generic Framework for Robot Motor Planning and Control” 2010 (hereinafter Behere) teaches a system for robot control which is fault tolerant (page 19 section 4.1.1 item 4).  The system involves a server (item 1 section 4.1.2. page 19) which communicates to the functioning robot, FIG. 5.1.  Behere teaches that 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the method of Dang to detect and respond to sensor saturation/overload as input to the runtime error response of Behere so that the system may either respond by merely correcting the signal, or identifying that a correction is required or both with the benefit that the server system would have the ability to either correct the sensor error or take significant controller action.
This method for improving the sensor saturation/overload detection response of Dang using the error handling of the SOAP system was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Behere.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dang and Behere to obtain the invention:
a communication circuit structured to communicate with a remote server providing at least one of the sensor overload status, the sensor health status, or the sensor validity status and a portion of the buffered detection values to the remote server (Behere teaches determining the error states, FIG. 5.5 which then are used to control the component runtime state responses FIG. 5.4); and
a monitoring application on the remote server structured to: receive the at least one detection value and the at least one of: the sensor overload status, the sensor health status, or the sensor validity status; jointly analyze a subset of the detection values received from the plurality of monitoring devices (determining a Fatal Error FIG. 5.4); 

Dang and Behere are silent concerning using any expert system or neural net and its teaching using data and results.
Wiig teaches a method for diagnosing a mechanism by analyzing vibration data ([0020]-[0023]).  The system uses trained neural network [0174] and [0169] where the determinations of the vibration signals are used to determine the state/faults of the machine.  The method uses overall data of no particular structure, e.g. deep learning [0159].  Wiig further teaches that the data used when teaching includes supplemental information such as historical maintenance [0039].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the neural network tools of Wiig as an additional level of fault detection in the combined art of Dang and Behere with the expected benefit that non-deterministic faults can be determined by observation of improper vibration analysis results defined by the training set.
This method for improving the art of Dang and Behere using neural networks was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Wiig.

using supplemental information, whereby the neural net learns to recognize at least one of various sensor operating states 

However the combined prior art fails to disclose or render obvious "feeding a neural net with the subset of detection values and a supplemental information." Paragraph [0039] of Wiig is part of Wiig's description of "a method of analyzing variations in an indicator (i) of the behavior of a mechanism" (Wiig at   [0026]), and merely discloses that "when an edge is detected, the time of the edge is compared with historical data concerning maintenance of the mechanism." Wiig fails to disclose or render obvious feeding a neural net with historical data concerning maintenance of the mechanism, and correspondingly fails to disclose "whereby the neural net learns to recognize at least one of various sensor operating states, health states, life expectancies, or fault states utilizing deep learning techniques" from feeding such data.
Thus claim 10 is allowed.  Dependent claims of claim 10, claims 11-14 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REGIS J BETSCH/Primary Examiner, Art Unit 2857